Citation Nr: 9920797	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967, and from March 1968 to March 1975.  He died in 
December 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, by the 
Winston-Salem, North Carolina Regional Office (RO), which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant was represented 
by The American Legion in her appeal.

In June 1997, the Board denied the appellant's claim on the 
merits.  Thereafter, the appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  The 
appellant was represented in her appeal to the Court by the 
private attorney listed on the front page of this remand.

The Court granted a Joint Motion for Remand and a Stay of 
Further Proceedings and vacated the Board's June 1997 
decision.  The Court remanded the case to the Board, under 
the authority of 38 U.S.C.A. § 7252(a) (West 1991), for 
readjudication in compliance with the directives in the Joint 
Motion for Remand.





REMAND

As noted in the introductory portion of this remand, the 
Court has granted a Joint Motion for Remand and a Stay of 
Further Proceedings and vacated the Board's June 1997 
decision.  The Court remanded the case to the Board, under 
the authority of 38 U.S.C.A. § 7252(a), for readjudication in 
compliance with the directives in the Joint Motion for 
Remand.  

In the Joint Motion for Remand, it was first indicated that 
in the June 1997 decision, the Board failed to consider 
"nine inches of Clinic notes" from the Substance 
Abuse/Alcohol Clinic of the Durham VA Medical Center (VAMC).  
The Court noted that these records were constructively of 
record per Bell v Derwinski, 2 Vet. App. 611 (1992).  

Secondly, it was indicated that the Board did not address 
entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  In 
addition, in that consideration, it was noted that the 
veteran was receiving benefits from the Social Security 
Administration (SSA).  

Thirdly, it was indicated that the Board's finding that it 
was impossible to grant service connection for the cause of 
the veteran's death if his death was a result of alcoholism 
had not been considered in light of VAOPGCPREC 2-98 and the 
Court's holding in Barela v. Gober, 11 Vet. App. 280 (1998) 
as required under Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the foregoing, it was determined that a remand 
was necessary for the following actions: (1) for the 
appellant to submit additional argument and evidence; (2) to 
determine whether or not a claim for special monthly 
compensation benefits was pending when the veteran died, and, 
if so, for adjudication of a claim for accrued benefits under 
38 U.S.C.A. § 5101(b) and Lathan v. Brown, 7 Vet. App. 359, 
368 (1995); and if there was insufficient evidence to 
adjudicate the accrued benefits claim, if the VA failed in 
its obligation to inform the appellant of what evidence was 
needed to complete her application; and (3) for the Board to 
provide adequate reasons and bases for its determination.  

Thereafter, the appellant's representative in a June 18, 1999 
letter indicated that she had enclosed Social Security 
records showing that the veteran began receiving SSD in 1982 
but the letter did not contain such enclosure.  In a July 8, 
1999 letter the appellant's representative indicated that the 
VA General Counsel at the CAVC had stated that she understood 
that the veteran's Durham VAMC records had been sent to the 
"Raleigh-Durham VARO."  The representative requested that 
all of the veteran's records from the Durham VAMC and the SSA 
be obtained and initially reviewed by the RO. 

The Board has reviewed the Joint Motion for Remand and finds 
that the Board must remand this case to the RO in order to 
ensure that all of the veteran's records from the Durham VAMC 
and the SSA are obtained and initially reviewed by the RO.  
In readjudicating the claim for service connection for the 
cause of the veteran's death, the directives of VAOPGCPREC 2-
98 Barela should be followed.  

In addition, consideration of whether or not the appellant is 
entitled to DIC benefits under 38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22(a) has been requested.  The RO should initially 
adjudicate that matter and furnish the appellant her 
procedural and appellate rights.  Also, the issue of 
entitlement to accrued benefits should be addressed.  In that 
regard, in June 1990, the veteran was hospitalized for his 
psychiatric disorder.  These hospitalization records showed 
that he was totally disabled.  In a September 1990 letter, 
the RO proposed to appoint a fiduciary for the veteran.  In a 
February 1991 rating decision, the veteran was determined to 
be incompetent.  A VA Form 21-592, Request for Appointment of 
a Fiduciary, Custodian, or Guardian and a VA Form 27-555, 
Certificate of Legal Capacity to Receive or Disburse 
Benefits, was completed.  In a March 1991 rating decision, 
entitlement to special monthly compensation benefits was 
denied.  It was noted in the Joint Motion for Remand that it 
did not appear that the veteran or his guardian were notified 
of the March 1991 decision.  However, the Board notes that it 
appears that there may be a fiduciary/guardianship file and 
that this information might be contained therein.  In 
accordance with the Joint Motion for Remand, the Board notes 
that the RO should determine if the veteran/his guardian, 
who, incidentally, was apparently not the appellant, were 
notified of the March 1991 rating decision.  The RO should 
address the claim of entitlement to accrued benefits.  
Thereafter, the appellant should be notified of that action 
and of her procedural and appellate rights.  

In light of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should determine if the 
veteran had a fiduciary/guardianship file 
and, if so, associate that file with the 
claims file.  

2.  The RO should obtain all of the 
veteran's records from the Durham VAMC 
which are reportedly located at the 
"Raleigh-Durham" RO and associate those 
records with the claims file.  The RO 
should obtain all the veteran's VA 
treatment records since service, 
including all the records from the Durham 
VA Medical Center, and associate them 
with the claims file.

3.  The RO should contact the SSA and 
request all pertinent documentation 
pertaining to any claim of Social 
Security by the veteran including any 
medical records that the SSA has 
regarding the veteran.  These records 
should be associated with the claims 
file.  If the SSA does not have the 
records the appellant's attorney should 
be contacted and requested to supply any 
SSA records she has.  See her June 18, 
1999 letter.

4.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death in light of the 
directives of VAOPGCPREC 2-98 Barela.  If 
the action taken is adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

5.  The RO should review the appellant's 
claim for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22(a).  In so doing it must consider 
the directives of Wingo v. West, 11 Vet. 
App. 307 (1998).  If that claim is not 
resolved to her satisfaction, the 
appellant and her representative should 
so be advised and furnished appellate 
rights.  If the appellant files a timely 
notice of disagreement, she and her 
representative should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to this 
issue.

6.  The RO should determine if the 
veteran/his guardian were notified of the 
March 1991 rating decision denying 
entitlement to special monthly 
compensation benefits. The RO should 
address the claim of entitlement to 
accrued benefits.  If that claim is not 
resolved to the appellant's satisfaction, 
the appellant and her representative 
should so be advised and furnished 
appellate rights.  If the appellant files 
a timely notice of disagreement, she and 
her representative should be provided 
with a statement of the case as required 
by 38 U.S.C.A. § 7105(d) (West 1991) as 
to this issue.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
she is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










